DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 30 - 44 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Nimkar (US 2009/0204052 A1), fails to show or make obvious the claimed combination of elements, particularly the limitations as set for in claim 30, which recites features not taught or suggested by the prior art.
In particular, Nimkar discloses a flexible tip catheter which appears to diverge from a transverse plane (See Fig. 25 in which a tip is diverging in a butterfly-like manner), and further discloses a flexible tip (Paragraph 26 of Nimkar cites polyurethane and silicone in the same manner as disclosed in the second paragraph on Page 15 in Applicant’s specification) which would be capable of splitting along a transverse plane. However, while Nimkar may be capable of this behavior, Nimkar does not explicitly teach the splitting being at directionally opposite angles without forming a gap along the median plane and the figures do not clearly show the splitting gap, or lack thereof.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781